DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, and 12 are pending and under examination. 
Allowable Subject Matter
Claims 1, 4-5, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, it is first noted that the described structure of the foam molding body is relevant to the grooves formed in the structure by the mold. Claim 1 as amended now requires: requires “first boundary ribs, a second boundary rib, and guiding parts are arranged in a standing manner on a supply surface for molding the seat surface among an inner surface of the first molding mold” in addition to “the guiding parts being for molding the horizontal grooves, and extending over an entire length of the side part cavities in the left-right direction at parts adjacent to a rear end part of the body part cavity in the left-right direction among the side part cavities, the rear end part being for molding the non-contact part” and this combination of elements is not disclosed in the prior art, in combination with the other required elements of claim 1. 
Please see p. 6 and p. 8-9 of the remarks, filed 6/28/2022 for a further discussion of the Ishii reference as to why it is not viewed to meet this claim limitation as now amended. The discussion is persuasive in that it demonstrates that the grooves as formed in Fig. 1, element 19 of the instant specification corresponding to the claimed horizontal grooves, are clearly distinct from the grooves as shown in Ishii, Fig. 13A, with the annotation on p. 8 showing the claimed location of the grooves, as interpreted under the claim’s broadest reasonable interpretation, in view of the specification since the claimed supply surface is specifically now where the grooves must be present as to form the structures as listed in claim 1 on the foam body which is not considered limiting to this claim, but would be limiting to dependent method claims 5 and 12. 
As such, even if these “weirs” from Ishii could read on the claimed guiding parts in contrast with the position presented by Applicant, they are not configured/placed as required in the claim. Additionally, such a modification would not have been obvious to one of ordinary skill in the art, as it does not appear to be reasonable without reference to Applicant’s disclosure and use of information in Fig. 1, resulting in impermissible hindsight reconstruction.   
Accordingly, claim 1 is now allowed. Claims 4-5 and 12 depend either directly or indirectly from claim 1, and are also allowed by their dependence upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see p. 6 and p. 8-9, filed 6/28/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 4/14/2022 has been withdrawn. Please see above for reasons for allowance of claims 1, 4-5, and 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742